Citation Nr: 0124831	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  98-09 983	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than August 30, 
1995, for the grant of benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Esq.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
May 1943.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In a March 1999 Board decision, the Board denied the 
veteran's claim of entitlement to an effective date earlier 
than August 30, 1995 for the grant of benefits under 
38 U.S.C.A. § 1151.  Subsequently, the veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and, pursuant to a June 2000 Joint Motion for 
Remand and to Stay Further Proceedings by the Secretary and 
the veteran's representative (Joint Motion), the Court issued 
an Order in June 2000.  This Order vacated the March 1999 
Board decision denying the veteran entitlement to an 
effective date earlier than August 30, 1995 for the grant of 
benefits under 38 U.S.C.A. § 1151, and remanded the issue to 
the Board for further development.  In January 2001, the 
Board again denied the veteran's claim.  

Thereafter, the veteran appealed the Board's decision to the 
Court.  However, while the appeal was pending, the Secretary 
notified the Court that the appellant had died.  In an Order 
dated on May 15, 2001, the Court held that pursuant to 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), substitution of 
the appellant was not permissible, and that under such 
circumstances the only remedy was to vacate the Board 
decision from which the appeal was taken and to dismiss the 
appeal.  As a result, the Court vacated the Board's January 
2001 decision and dismissed the appeal. 


FINDINGS OF FACT

Pursuant to an Order dated on May 15, 2001, the Court vacated 
the Board's decision of January 17, 2001.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); Landicho v. Brown, 7 Vet.App. 
42, 46-49 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an appeal with the Court from a January 17, 
2001, Board decision.  While the appeal was pending, the 
Secretary notified the Court that the appellant had died on 
March [redacted], 2001.  Accompanying the Secretary's notification 
was a copy of the appellant's death certificate.

In an Order dated May 15, 2001, the Court held that, pursuant 
to its holding in Landicho v. Brown, 7 Vet. App. 42, 44 
(1994), substitution of the appellant is not permissible in 
the Court where the appellant is a veteran who dies while the 
denial by the Board of the veteran's claim for disability 
compensation under chapter 11 of title 38, United States 
Code, is pending at the Court.  The Court held that the 
appropriate remedy was to vacate the Board decision from 
which the appeal was taken and to dismiss the appeal.  
Landicho, 7 Vet. App. at 54.  The Court explained that this 
was to be done to ensure that the Board decision and the 
underlying RO decisions would have no preclusive effect in 
the adjudication of any accrued-benefits claims derived from 
the veteran's entitlements.  See also Hudgins v. Brown, 8 
Vet. App. 365, 368 (1995) (per curiam order) (accrued- 
benefits claim by survivor will have same character as claim 
veteran was pursuing at time of death, and adjudication of 
that accrued-benefits claim not affected by Board or RO 
decision nullified by Court's order vacating Board decision).

Accordingly, pursuant to the May 15, 2001 order, this case 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2000).  In reaching this determination, 
the Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed.




		
	 WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



